Citation Nr: 1122392	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  09-33 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for lumbosacral strain with degenerative disc disease.

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from September 2001 to October 2003.  This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In September 2010, prior to the promulgation of the Board's decision in the appeal, the appellant submitted a written statement indicating that he desired to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of this appeal by the Veteran have been met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law for the Board to decide.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. §§ 7104, 7105(d) (West 2002).

In a statement received by the Board in September 2010, the appellant indicated that he wished to withdraw his appeal with respect to the issues at hand.  This is certainly permissible under the Board's rules of practice.  See 38 C.F.R. § 20.204.  Given the appellant's clear intent to withdraw his appeal in this matter, further action by the Board in the matter would not be appropriate.  38 U.S.C.A. § 7105.


ORDER

The appeal for entitlement to increased ratings for lumbosacral strain with degenerative disc disease, radiculopathy of the right lower extremity and radiculopathy of the left lower extremity is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


